Citation Nr: 1409720	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-06 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability.  

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to nonservice-connected pension.   


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from March 1974 to February 1975.   

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran testified at a Board hearing at the local RO before the undersigned Acting Veterans Law Judge in April 2011.  The hearing transcript has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a low back disability and hypertension as well as entitlement to nonservice-connected pension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  A February 1978 rating decision denied entitlement to service connection for a right knee disability; this decision was not appealed.

2.  Evidence received since February 1978 in connection with the claim of service connection for a right knee disability is either cumulative or redundant of evidence already of record or does not relate to an unestablished fact necessary to substantiate the claim. 


CONCLUSIONS OF LAW

1.  The February 1978 rating decision, which denied entitlement to service connection for right knee disability, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013).
	
2.  New and material evidence has not been received since the February 1978 rating decision denying service connection for right knee disability; thus, this claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R.  § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) addressed directives consistent with VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
 
In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  

As relevant to the Veteran's claim to reopen the issue of service connection for a right knee disability, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, March and April 2009 VCAA letters that were sent prior to the initial unfavorable decision advised the Veteran of the evidence and information necessary to substantiate his underlying service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman.  

Further, the April 2009 notice also informed the Veteran of what constitutes new and material evidence.  Moreover, the RO previously denied the claim for a right knee disability in February 1978 as there was no evidence to establish that a right knee disorder was incurred in or was aggravated by military service.  The letter specifically requested evidence that related to these facts.  Thus, the requirements set forth in Kent have been satisfied. 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service private treatment records.  At his Board hearing, the Veteran specifically denied receiving any treatment for his right knee disability.  As such, obtaining any records would not aid in substantiating the Veteran's claim.  Strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  In turn, there is no outstanding medical evidence with respect to the request to reopen the claim for a right knee disability.  
 
Where there is no showing of a disability in service or a link between the Veteran's current disability and his active service, a VA medical examination is not necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The statutory duty to assist the Veteran does not arise if the Veteran has not presented new and material evidence to reopen his claim.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).

Additionally, in April 2011, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Acting Veterans Law Judge (AVLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the April 2011 hearing, the AVLJ enumerated the issue on appeal.  Also, information was solicited regarding the whether there was any additional evidence available, including any current treatment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussions did not reveal any evidence that might be available that had not been submitted.  In this regard, the Veteran testified that he had not received any treatment for his right knee.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence Claim

The Veteran is seeking to reopen his claim for service connection for a right knee disability.  Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

Moreover, if new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R.  § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

The RO initially denied service connection for a right knee disability in a February 1978 rating decision because the disability was not shown to have either occurred in or aggravated by the Veteran's active duty.  The Veteran did not initiate an appeal from this determination.  Moreover, new and material evidence was not received within one year.  Under these circumstances, the Board finds that the February 1978 rating decision became final.  38 U.S.C.A. § 7105(c).  

The pertinent evidence of record prior to the February 1978 rating decision consisted of the Veteran's service treatment records, VA treatment records documenting right knee surgery in September 1977, and an October 1977 lay statement from a fellow service member.  The Veteran's service treatment records were silent with respect to any complaints of or diagnoses pertaining to the right knee.  The September 1977 surgery report showed that the Veteran reported injuring his right knee in basic training.  The October 1977 lay statement also reported that the Veteran injured his right knee during basic training.  Nevertheless, there was no medical evidence directly linking any current right knee disability to service.  As such, the RO denied the claim.   

Since the February 1978 rating decision, an additional service treatment record, private treatment records, a report of an August 2009 VA examination for pension purposes, and the Veteran's Board hearing testimony have been added to the record.  Initially, the Board observes that with respect to the additional service treatment record received since February 1978, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA must reconsider the claim.  38 C.F.R. § 3.156(c).  This regulation contemplates official service department records which presumably have been misplaced and have now been located and forwarded to VA.  Id.  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records, and the claim must be reconsidered.  38 C.F.R.  § 3.156(c).  In this case, the additional service treatment record is a simple immunization record and does not address any right knee disorder.  This record could in no way substantiate the Veteran's claim that he has a right knee disability which is related to service.  Accordingly, the Board finds that this record is not relevant to the current issue and VA is not obligated to reconsider the claim under § 3.156(c).  Id.   

Further, the additional private evidence associated with the claims file since the February 1978 rating decision is silent with respect to any objective findings concerning the Veteran's right knee disability.  At the August 2009 VA examination, the Veteran reported that his knee locked up approximately 30 years ago while mowing the lawn and he sought medical attention and surgery at the VA.  He provided no further indication that his current right knee disability was related to service.  He instead described a post-service right knee injury and treatment.  In summary, there simply is no medical evidence linking any current right disability to service.  Thus, while this evidence is new, it cannot be considered material as it does not relate to the unestablished fact that a right knee disability was incurred in or aggravated in service which is necessary to substantiate the Veteran's claim.  Moreover, at the April 2011 Board hearing, the Veteran expressly denied having any new and material evidence to submit as well as denied receiving any current treatment for a right knee disability.  He provided no further testimony or evidence concerning the right knee.  

In conclusion, the Board finds that the evidence submitted since the February 1978 rating decision, while new, is not material as it does not relate to an unestablished fact necessary to substantiate the claim.  Importantly, there is no competent evidence that the Veteran's right knee disability is related to his active service.  The Board also concludes that the Veteran has not presented new and material evidence.  38 C.F.R. § 3.156(a).  As new and material evidence has not been received, the  previously denied claim of service connection for a right knee disability is not reopened.  38 U.S.C.A.  § 5108. 


ORDER

As new and material evidence has not been received, the claim of service connection for a right knee disability is not reopened.  


REMAND

The Veteran contends that he incurred a low back disability and hypertension during active service.  He also contends that he is entitled to non-service-connected (NSC) pension.  Having reviewed the record evidence, the Board finds that a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A.  § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

At the April 2011 Board hearing, the Veteran testified that he had experienced hypertension and low back pain since service.  Current private treatment records showed hypertension as well as complaints of low back pain.  Under these circumstances, the Board finds that a VA examination and opinion is needed to resolve the claim for service connection for these disabilities.  See 38 U.S.C.A.  § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Moreover, the issue of entitlement to NSC pension benefits hinges on whether the Veteran was discharged from service due to a service-connected disability.  See 38 C.F.R. § 3.3.  The Board finds that the Veteran's claim of entitlement to NSC pension is inextricably intertwined with the issues of entitlement to service connection for low back disability and hypertension.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  As such, adjudication of the Veteran's claim of entitlement to NSC pension must be deferred.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all VA and non-VA clinicians who have treated him for a low back disability or hypertension since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his low back disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a low back disability was caused or aggravated by active service.  A complete rationale must be provided for any opinions expressed.  

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hypertension.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hypertension was caused or aggravated by active service.  A complete rationale must be provided for any opinions expressed.  

4.  The Veteran should be given adequate notice of the requested examinations, which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


